Exhibit 99.1 Asia Pacific Wire & Cable Corporation Limited Reports Full Year Financial Results Gross profit was $51.8 million, an increase of 18% from $43.9 million in FY2011 Net income attributable to APWC shareholders was $10.9 million vs. a loss of $(5.4) million in FY2011 Diluted earnings per share was $0.79 vs. a loss of $(0.39) in FY2011 $72.8 million in cash and cash equivalents at December 31, 2012 TAIPEI, Taiwan, April 30, 2013 (GLOBE NEWSWIRE) Asia Pacific Wire & Cable Corporation Limited (NASDAQ: APWC) ("APWC" or the "Company"), a leading manufacturer of wire and cable products for the telecommunications and electric-power industries in the Asia-Pacific region, today announced the Company’s financial results for the fiscal year ended December 31, 2012. Financial Summary FY2012 Financial Results FY 2012 FY 2011 CHANGE Revenues $462.3 million $471.9 million -2% Gross Profit $51.8 million $43.9 million +18% Net Income $10.9 million $(5.4) million +301.9% EPS $0.79 $(0.39) +302.6% * Earnings per share are based on approximately 13.8 million shares in 2011 and 2012. “We are pleased to see our business rebound in 2012,” began Yuan Chun Tang, CEO of Asia Pacific Wire & Cable Corporation Limited. “We expect these positive trends in profits and margins to continue throughout 2013, particularly in our power, telecommunications and distributed products. As we commence production of electronic wire at our Ningbo factory, we anticipate this new product line will contribute to our sales and profitability growth the second half of the year.” Mr. Yuan concluded. Full Year 2012 Results Revenues for the year ended December 31, 2012 were $462.3 million, a 2% decrease from the prior period, primarily attributable to lower sales of APWC’s low margin enameled wire and in the supply, delivery and installation (SDI) project segment. Adding to the Company’s growth were increases in power cable sales of 2.8%, and its distributed product line sales growth of 115% year over year. Gross profit for fiscal year 2012 increased by 18% to $51.8 million from $43.9 million in the year-ago period, representing gross margins of 11.2% and 9.3%, respectively. Gross margins increased 20.4% year over year as a result of APWC sales of higher margin products including power and telecommunications cables and distributed products where gross margins were approximately 17%, 26% and 6%, respectively. Selling, general and administrative expenses for the year increased 6.5% to $32.8 million from $30.8 million. Operating income increased significantly year over year as a result of increased gross margins and the absence of goodwill impairment charges and clean-up costs and other losses stemming from a flood at its Thai subsidiary in 2011. In 2011, the Company incurred $12.7 million of such charges, versus a gain of $3.9 million in 2012. Net income attributable to APWC shareholders was $10.9 million for the year compared to a loss of $5.4 million in the corresponding period in 2011. Net income per basic and diluted share was $0.79 for the period, compared to $(0.39) 2011. The basic and diluted weighted average shares outstanding were approximately 13.8 million for both periods. Financial Condition As of December 31, 2012, APWC had $72.8 million in cash and cash equivalents, $6.2 million in unrestricted short-term bank deposits, and $11.2 million in restricted short-term bank deposits, totaling $90.2 million, compared to cash and cash equivalents and unrestricted and restricted bank deposits totaling $91.2 million as of December 31, 2011. Total current assets were $330.2 million at December 31, 2012 compared to $288.7 million at December 31, 2011. Working capital was $183.7 million as December 31, 2012. APWC ended 2012 with total short term bank loans and overdrafts of $57.8 million, up from $52.8 million at December 31, 2011. Shareholders' equity attributable to APWC was $161.7 million at December 31, 2012, compared to $146.5 million at December 31, 2011. APWC generated approximately $11.6 million of cash from operating activities during 2012 compared to $22.6 million in 2011, primarily due to an increase in accounts receivable, partially offset by an improvement in inventory turns. The Company invested $10.1 million in capital expenditures in 2012 compared to $8.9 million in 2011 to improve equipment at its Thai subsidiary and purchase new equipment for the Company’s newly conditioned, Ningbo, China facility. Non-Deal Road Show The Company is participating in a non-deal road show May 7-10 in New York City. Frank Tseng and Ivan Hsia from the Company will be accompanied by John Mattio, IR agency for APWC. Investors interested in meeting with the Company should contact John Mattio, at MZ Group N.A. at the contact information listed below. About Asia Pacific Wire & Cable Corporation Asia Pacific Wire & Cable Corporation is principally engaged in the manufacture and distribution of telecommunications (copper and fiber optic) and power cable and enameled wire products in the Asia Pacific region, primarily in Thailand, China, Singapore and Australia. The Company manufactures and distributes its own wire and cable products and also distributes wire and cable products ("Distributed Products") manufactured by its principal shareholder, Pacific Electric Wire & Cable Company, a Taiwanese company ("PEWC"). The Company also provides project engineering services in the supply, delivery and installation ("SDI"), of power cables to certain of its customers. For more information on the Company, visit www.apwcc.com. Information on the Company's Web site or any other Web site does not constitute a portion of this release. Safe Harbor Statement This release contains certain "forward-looking statements" relating to the Company, its business, and its subsidiary companies. These forward looking statements are often identified by the use of forward-looking terminology such as "believes", "expects" or similar expressions. Such forward looking statements involve known and unknown risks and uncertainties that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. Investors should not place undue reliance on these forward-looking statements, which speak only as of the date of this press release. The Company's actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in the Company's periodic reports that are filed with the Securities and Exchange Commission and available on its website (www.sec.gov). All forward-looking statements attributable to the Company or to persons acting on its behalf are expressly qualified in their entirety by these factors other than as required under the securities laws. The Company does not assume a duty to update these forward-looking statements. Contact: Company Contact: Asia Pacific Wire & Cable Corporation Limited Mr. Frank Tseng, CFO Phone: +886-2-2712-2558 ext. 66 E-mail: frank.tseng@apwcc.com www.apwcc.com Investor Relations Contact: MZ North America John Mattio, SVP
